Citation Nr: 1536432	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO. 08-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1998 and from August 2004 to August 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. These claims were most recently before the Board in July 2014, when they were remanded for further development. See July 2014 Board Decision.

Two of the claims that were remanded were entitlement to a higher disability rating for traumatic brain injury (TBI) residuals and entitlement to a temporary total rating for a right shoulder disability pursuant to 38 C.F.R. § 4.30. The Board inadvertently remanded these claims on erroneously finding the Appellant had not been issued Statements of the Case (SOCs), in violation of Manlincon v. Derwinski, 12 Vet. App. 238 (1999). See July 2014 Board Decision. However, the record reflects that the Appellant and her attorney were issued SOCs in March 2014.

In March 2014, the Appellant perfected her appeal only as to the issue regarding TBI. See March 2014 VA Form 9. Therefore, the claim for a temporary total rating for a right shoulder disability was never properly before the Board. 38 C.F.R. § 20.200 (2014).

In July 2014 the Board also incorrectly characterized the issue of TBI as entitlement to an initial evaluation in excess of 10 percent for TBI residuals. See July 2014 Board Decision. The correct issue on appeal is entitlement to an initial compensable evaluation for TBI residuals, as reflected on the title page.

In November 2014, the RO granted a higher 30 percent rating for PTSD with depression effective October 2007 (the date of the Veteran's claim for service connection). However, as the Veteran has not been awarded the highest possible evaluation, his claim remains in appellate status. A.B. v. Brown, 6 Vet. App. 35 (1993)

The Veteran died during the pendency of this appeal. The Appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal. See 38 U.S.C. § 5121A (2014); VBA Fast Letter 211 (10-30), August 10, 2010.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents that are pertinent to this appeal.


FINDINGS OF FACT

1. The Veteran's PTSD with depression was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran's TBI residuals were characterized by subjective complaints of cognitive impairment, to include poor concentration, forgetfulness, and difficulty making decisions.





CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD with depression are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2015).

3. The criteria for a disability rating of 10 percent but no higher for TBI residuals are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In this respect, the October 2007 and July 2008 letters that notified the Veteran of the elements of service connection for PTSD and TBI, respectively, and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims satisfied the duty to notify. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file, interviewed the Veteran, and described his health history in sufficient detail to enable the Board to make a fully informed decision. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

PTSD with Depression

As an initial matter, the appeal was specifically remanded for the Board to consider the effects of the Veteran's depression on his service-connected PTSD. In October 2014, the claims folder was forwarded to a VA examiner who opined that the Veteran's depression was "part and parcel and inseparable" from PTSD. The examiner also noted, in response to the remand directives, that the Veteran's only mental disorder was PTSD, and that his associated depressive symptoms did not rise to the level of an independent diagnosis. 

As a result of the November 2014 rating decision, the Veteran's service-connected PTSD has been evaluated as 30 percent disabling effective October 2007, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. 
§ 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See Mauerhan at 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

Shortly after he submitted his claim of service connection, the Veteran underwent a VA examination in December 2007. The examiner noted the Veteran was married for the second time, had limited social contacts, and reported he had no hobbies. He reported full-time employment with the Army National Guard. In a separate March 2008 VA hearing examination, it was noted that the Veteran was then employed running a gun range for the Army Guard.

He noted he had intrusive recollections about once a week. While the Veteran's wife reported restlessness at night, the Veteran could not recall any dreams. The Veteran denied flashbacks, although he reported feeling agitated and irritable. The examiner noted that the Veteran denied having problematic effects of alcohol use and no substance abuse. While the Veteran reported tending to keeping people "at a distance" and that he had few friends, the Veteran nonetheless reported that he spent his time at home with his family. 

As to appearances, the Veteran was noted to be clean, appropriately and casually dressed, and was cooperative, friendly, relaxed and attentive. His speech was spontaneous, clear, coherent and his mood was described as "good." The Veteran's orientation was intact as to person, time and place and his thought process and content were both described as "unremarkable." The Veteran was noted as being able to interpret proverbs appropriately and no evidence of homicidal or suicidal thoughts. The Veteran was noted to be able to maintain personal hygiene and there were no problem with activities of daily living noted. There were no delusions noted and the Veteran understood the outcome of his behavior - no inappropriate behavior was noted

The examiner diagnosed mild PTSD and assigned a GAF score of 65. The examiner noted the Veteran had a good response to treatment with individual therapy, antidepressants, and sleeping medication.

In February 2008, the Veteran underwent a "post-deployment health reassessment" screening while employed as a full-time member of the National Guard. Although he reported "difficulty remembering," increased irritability, feelings of being "numb," detachment from others, activities or surroundings, he reported that these concerns made it "somewhat difficult" for him to perform his work, attend to "things at home" or get along with others. He specifically declined an opportunity to visit a healthcare provider to discuss these reports and denied suicidal thoughts, as well as thoughts of harming others. .

A March 2008 neuropsychology screening report is in accord with the December 2007 report as to the Veteran's functioning. The examiner noted the Veteran had a "somewhat emotionally flat or depressed demeanor." The Beck Depression Inventory (mood questionnaire), indicated the Veteran had severe depression due to symptoms such as past failure, loss of pleasure, guilty feelings, self-dislike, loss of interest, loss of energy, and irritability. However, his attire and grooming were noted to be well-kempt and the examiner noted that the Veteran maintained a "comfortable degree of eye-contact." The screener noted that although the Veteran had a "somewhat emotionally flat or depressed demeanor," he was engaged in the examination process and was noted to be "pleasant and cooperative" and "developing rapport with him was easy." 

As he was during the December 2007 VA examination, the Veteran was noted as to person, place and time and was also then noted to be aware of the purpose of the examination. The examiner noted that the Veteran comprehended all directions during testing and he never required explication or repetition of any instructions, nor did he show any signs of "significantly disordered, disorganized or psychotic thought processes." 

The severity of the Veteran's depressive impairment appears to have remained constant as noted during an October 2010 VA examination. He noted the Veteran had depressive symptoms that were completely alleviated with antidepressant medication. Significantly as it bears upon his social functioning, while the Veteran reported that he did not actively seek out social relations outside of the church and work, he reported that he held a leadership position at his church. He indicated he continued his full-time employment with the Army National Guard, and that he was able to "interact appropriately socially at work." The Veteran denied nightmares and flashbacks, but did endorse prostration and irritability, and reported psychologically feeling no real highs or lows. The examiner opined that the Veteran's depressive symptoms did not rise to the level of an independent diagnosis and assigned a GAF score of 62 for symptomatology in the mild range.

In December 2011, a VA examiner noted the Veteran had subthreshold PTSD, and that while a mental condition was formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. The examiner noted that the Veteran's PTSD had improved since his last evaluation. However, the examiner also reported that the Veteran was receiving outpatient psychiatric medication management and was taking antidepressants. The examiner reported that he had low energy all day; that he felt numb; and that nothing made him happy, mad, or sad, although he did report a good relationship with his wife. The Veteran reported he continued to work full-time with the Army National Guard. He stated he got along with his coworkers, and did not indicate any work problems.

In a January 2012 Addendum to the December 2011 VA examination report, the examiner noted the Veteran's affect was euthymic and he specifically denied significant depressed mood during the interview. However, the Veteran indicated some difficulties associated with mild or fleeting depressive symptoms, and reported that he was a generally isolated person with few interpersonal relationships, with the exception of his immediate family.

The preponderance of the evidence is against assignment of an initial rating in excess of 30 percent.

It cannot be doubted that the Veteran had depression. As noted, the October 2014 examiner found that it was part and parcel of the Veteran's PTSD. However, even considering the Veteran's depression in this rating, the Veteran was able to maintain a full-time National Guard position as a gun range operator - hardly a position where anyone with significant impairment would employed. Although the Veteran and his family reported that he isolated himself from others, he apparently held a leadership position of "elder" in his church. 

Squarely, he was "generally functioning satisfactorily with routine behavior." The Veteran's thought and communication patterns were not reported to be impaired. Examiners and the other evidence does not show any impairment in understanding commands or instructions - likely abundant in a gun range. 

The evidence reflects that the Veteran's PTSD with depression symptoms included irritability and some isolation. However, he had described his marriage as "good" and was active in his church, including taking on a leadership position. He maintained full-time employment at the same job during the duration of the appeal, noted he got along with his coworkers, and did not indicate that his PTSD with depression caused any occupational problems.

As noted, in October 2014, the claims folder was forwarded to a VA examiner who opined that the Veteran's depression was "part and parcel and inseparable" from PTSD. Review of the evidence indicated that the Veteran's GAF score was 62. Although not dispositive in rating a mental disorder claim, to the extent that it is probative, the Veteran's GAF scores have all been in the 60-range, indicative of a moderate severity. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The medical and lay evidence does not indicate the Veteran meets the criteria for a higher 50 percent rating. Consequently, taking into consideration both his PTSD and depression symptoms, the Veteran's PTSD with depression does not warrant an initial disability rating in excess of 30 percent.


TBI Residuals

The Veteran's service-connected TBI residuals have been evaluated as 0 percent disabling under 38 C.F.R. § 4.124a, DC 8045 (residuals of TBI) (2014).

DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. The diagnostic code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

As an initial matter, the Board notes that all of the Veteran's mental health symptoms were accounted for in his rating for PTSD with depression, including any potentially related to his TBI residuals. He also was service-connected for tinnitus and right ear hearing loss, and in receipt of SMC based on loss of use of a creative organ as of June 20, 2008. 38 U.S.C.A. §§ 1114(k); 38 C.F.R. § 3.350(a). The Veteran has submitted journal articles related to sleeping problems and TBI; however, the Veteran is already service-connected for obstructive sleep apnea secondary to PTSD, so his sleep difficulties are already being compensated. These symptoms will therefore not be discussed.

In a June 2008 neuropsychology screening report, the examiner noted the Veteran had some cognitive inefficiency in learning new material at times during testing, but not consistently, and that the Veteran reported cognitive problems in real life.

In July 2008, a VA examiner noted the Veteran denied a history of headaches, weakness or paralysis, balance problems, bowel problems, decreased taste or smell, visual problems, dizziness or vertigo, speech or swallowing difficulties, bladder problems, malaise, dental problems, seizures, mobility problems, pain, and sexual dysfunction. He reported sleep problems in the form of obstructive sleep apnea; as well as moderate memory impairment; other cognitive problems including slowness of thought and difficulty concentrating; hearing loss or tinnitus; mild fatigue, which the examiner noted was likely due to the sleep apnea, hypersensitivity to sound or light, and behavioral changes. Therefore, the examiner did not note any TBI residuals.

In December 2011, a VA examiner noted the Veteran did not have any neurobehavioral symptoms, specifically dizziness, loss of balance, or poor coordination. The Veteran reported mild headaches and severe numbness or tingling on parts of the body, which the examiner noted were likely tension headaches and less likely due to TBI residuals, and that the tingling was due to the Veteran's spine condition. He also reported moderate hearing difficulty, mild sensitivity to noise, moderate loss of appetite or increased appetite; severe poor concentration; severe forgetfulness; severe difficulty making decisions; moderate slowed thinking; very severe fatigue; severe difficulty falling or staying asleep; moderate feelings of anxiousness or tenseness; moderate feelings of depression or sadness; severe irritability; and moderate frustration tolerance. The Veteran reported these symptoms moderately interfered with his life in the past 30 days, in the form of his relationships and concentrating at work. The examiner noted that some of the symptoms were due to chronic pain, depression, and PTSD, and indicated that the Veteran had subjective symptoms that did not interfere with work; instrumental activities of daily living; and work, family, or other close relationships.

In a January 2012 Addendum, the examiner noted that overall, the Veteran's "pattern of neuropsychological functioning," as measured by a neuropsychological battery of tests, indicated he was "performing within the average range or above with very limited exceptions." The examiner further opined that any symptoms the Veteran related to inefficient cognitive functioning was due to the "negative impact of psychiatric symptoms" as opposed to TBI residuals.

Based on a review of the evidence, an initial rating of 10 percent, and no higher, is warranted for the entire appellate period, based specifically on the Veteran's subjective reports of cognitive impairment.

The Veteran has reported numerous cognitive symptoms; however, examiners have noted these are subjective symptoms or due to other health problems and that the Veteran remains above average in terms of neuropsychological functioning. See, e.g., December 2011 VA Examination Report; January 2012 Addendum Opinion. Based on the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," level 1 impairment is assigned for complaints of symptoms such as mild loss of memory, attention, and concentration, but without objective evidence on testing. Higher levels of impairment are not assigned without objective evidence of the complaints. Here, while the June 2008 neuropsychochology screening report noted some cognitive inefficiency in learning new material at times during testing, this result was inconsistent and was not in keeping with the other medical evidence of record. The evidence consistently showed that the Veteran reported cognitive impairment which was not manifested via testing.

Pursuant to DC 8045, level 1 impairment is equivalent to a 10 percent rating.

In light of the Veteran's reports of headaches, the Board has considered whether a separate rating is warranted pursuant to DC 8100 for migraines. However, the December 2011 VA examination is the only time the Veteran reported migraines, and the VA examiner correlated them with tension as opposed to TBI residuals.

As previously noted, the Veteran's complaints of tinnitus and hearing loss are already service connected, so those symptoms have already been accounted for, as have his emotional/behavioral symptoms, his obstructive sleep apnea and resulting sleep trouble, and his erectile dysfunction.

Consequently, a disability rating of 10 percent, but no higher, is warranted for TBI residuals.

Extraschedular Consideration

The Board has considered whether the evaluations of the Veteran's service-connected PTSD with depression and TBI residuals should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected PTSD with depression and TBI residuals and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's PTSD with depression resulted in limited social contacts and few hobbies; his TBI residuals manifest primarily as subjective complaints of cognitive impairment. He did not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 44.124a, 4.130, DCs 9411, 8045; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.
ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.

An initial 10 percent rating for residuals of TBI is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


